DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2020 has been considered by the examiner.
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the in claim 5, it is stated that there is a longitudinal deceleration that decreases between the first and second instant, however, Fig. 4 shows this as an increase; in claim 6, it stated that the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is stated that there is a longitudinal deceleration that decreases between the first and second instant, however, Fig. 4 shows this as an increase.
In claim 6, it stated that the longitudinal deceleration is zero at the second instant, but in Fig. 4 this sis shown as a positive value above the original value at t0.
In claim 8, it is stated the longitudinal deceleration increases then decreases between the second and their instant but in Fig. 4 it showing as decreasing then increasing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. 2653755 to DeVisscher (patent provided with applicant's IDS filed on 9/10/2020) in view of European Patent No. 1965102 to Caenazzo et al.
Regarding claim 1 the DeVisscher patent teaches a method to control the execution of a shift to a lower gear provided with a dual-clutch 1, so as to shift from a , which is prior to the third instant.  
However, the DeVisscher patent lacks the explicit teaching that the accelerator pedal is released.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to know that the accelerator pedal is released in this patent since in Fig. 4 the engine speed is at a constant level the entire time, except for the time the engine has a peak, and the patent does not state that it is taking place during an acceleration of the engine that would indicate an accelerator pedal being used.
However, the DeVisscher patent lacks a specific teaching that the engine is activated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to know that the increase in the engine torque described in paragraph 0019 would mean that the engine is activated.
However, the DeVisscher patent lacks a specific teaching that the transmission is a servo-assisted transmission.
The Caenazzo patent teaches a dual clutch transmission that is servo assisted. See claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to use a dual clutch transmission that is servo assisted as in place of the dual clutch transmission in the DeVisscher patent with the one used in the Caenazzo patent as it would have been a simple substitution of one 
Regarding claim 2, the fourth instant is comprised between the second instant and the third instant, namely the fourth instant is subsequent to the second instant and prior to the third instant.  See Fig. 4 of DeVisscher.
Regarding claim 5, a longitudinal deceleration of the road vehicle decreases between the first instant and the second instant.  See Fig. 4 of DeVisscher.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0096069 to Cho et al. teaches a dual clutch transmission.
U.S. Publication No. 2010/0025180 to Kanno et al teaches a dual clutch transmission.
European Patent No. 2290254 to Arai teaches a dual clutch transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659